Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 17/069,201 filed on 13 October 2020. The response filed 27 October 2022 amends claims 1 and 9, adds claim 13, withdraws claims 6-8 and 12, and presents arguments is hereby acknowledged. 	Claims 1-5, 9-11, and 13 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 27 October 2022 has been entered.

Response to Arguments
Independent Claims 1 and 9
On pages 6-7 of the response filed 27 October 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 27 July 2022 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 6-7, Applicant argues that neither Borowicz nor Parker of the Borowicz/Parker system teach or suggest “wherein the indications of interest for data comprises filtering criteria for filtering a series of data from an application of a device associated with a resource uniform resource identifier (URI).” Applicant argues that the references and the Applicant’s application are directed to different problems or taking different technical measures. Further, Applicant argues that “Borowicz does not suggest filtering criteria ‘for filtering a series of data from an application of a device associated with a resource uniform resource identifier (URI)’ and specifically more than one M2M ‘applications that are provided by the multiple devices.’” Even further, Applicant argues that the Borowicz/Parker system fails to teach or suggest “that the multiple devices are M2M devices.” 	Examiner respectfully agrees and finds this argument persuasive. Regarding the limitation “wherein the indications of interest for data comprises filtering criteria for filtering a series of data from an application of a device associated with a resource uniform resource identifier (URI),” Borowicz discloses “filtering criteria for filtering a series of data from an application of a device.” The input forms received by the server, as discussed in paragraph 0031 or Borowicz, are used to provision resources and establish data mobility policies. These input forms are utilized for filtering a series of data or content stored from an application of a device, as discussed in paragraph 0034 of Borowicz. However, the Borowicz/Parker system fails to disclose “a device associated with a resource uniform resource identifier (URI).” Thus, this argument is persuasive-in-part.  	Regarding the limitation “that the multiple devices are M2M devices,” Parker, in paragraph 0185, discusses M2M policy provisioning for blacklist, stolen, or hijacked devices. Thus, this argument is unpersuasive. Regarding all the amended limitations, these arguments are persuasive.

Dependent Claims 2-5, 10, and 11
On pages 6-7 of the response filed 27 October 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 27 July 2022 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Interpretation
Claims 1 and 9 recite “wherein the indications of interest for data comprises filtering criteria for filtering a series of data from an application of a device associated with a resource uniform resource identifier (URI).” Paragraph 0055 of Applicant’s specification discloses a resource interest directory. Examiner interprets this limitation to mean that the server applies its own filtering criteria, whose intended purpose is to filter a series of data from an application of a device, wherein the server associates the resource URI with each device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0214506 A1 to Skaaksrud et al, US PGPUB 2015/0055557 A1 to Dong et al, and US PGPUB 2013/0124712 A1 to Parker.
Regarding Claim 1, Skaaksrud discloses a method for use by a server connected to a network (FIG. 1 provides for host device connected to network 110), wherein the server comprises a processor and memory (FIG. 2 and 0045 provides for the host device may comprise a CPU 214 and memory 216), and wherein the server further includes computer-executable instructions stored in the memory which, when executed by the processor, perform functions of an interest server in the network, the method comprising:  	receiving, via the network, indications of interest for data which is from more than one applications of multiple devices operatively connected to the network (FIG. 1, 0037, and 0048-0049 provides for host device receiving, via network, information identifying the location, i.e. indications of interest for data, which is from more than one application receiving user input of multiple mobile devices 114 operatively connected to the network), wherein the indications of interest for data comprises filtering criteria for filtering a series of data from an application of a device (0037 and 0067 provides for the locations of the mobile device comprises input for filtering criteria, such as geographical proximate and cost benefit analysis, for filtering a series of real-time temperature information from inside a warehouse); and  	determining, using the received indications, a first device in the network at which to store data provided by the multiple devices (FIG. 1, 0038, and 0068 provides for host device determining, using the mobile device location, a storage device in the network 110 at which to store temperature information from more than one sensor inside a warehouse). 	Skaaksrud doesn’t explicitly disclose wherein a device is associated with a resource uniform resource identifier (URI); wherein the data provided by the multiple devices comprises data from more than one machine-to-machine (M2M) applications that are provided by the multiple devices; and wherein the method further comprises building a map of data content association relationship as part of the determining of the first device, wherein the map is generated based on whether there is an association between data content of the first and a second device operatively connected to the network. 	Dong, in a similar field of endeavor, discloses wherein a device is associated with a resource uniform resource identifier (URI) (FIG. 5 and 0082 provides for wherein a resource is represented/associated with a uniform resource identifier); and 	wherein data provided by multiple devices comprises data from more than one machine-to-machine (M2M) applications that are provided by the multiple devices (FIG. 6, 0041, and 0087-0088 provides for content/data from more than one device application that are provided by multiple registered devices 602). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Dong for implementing a caching strategy based on available data and machine-to-machine infrastructure. The machine-to-machine implementation of Dong, when implemented with the cache selection of the Skaaksrud system, will allow one of ordinary skill in the art to select a storage device in communication with M2M devices, in order to redistribute cached data based on geographic location and cost-benefit analysis. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the machine-to-machine implementation of Dong with the cache selection of the Skaaksrud system for the desirable purpose of storing data in an ideal location based on recorded parameters of devices within the network. 	The Skaaksrud/Dong system doesn’t explicitly disclose wherein the method further comprises building a map of data content association relationship as part of the determining of the first device, wherein the map is generated based on whether there is an association between data content of the first and a second device operatively connected to the network. 	Parker, in a similar field of endeavor, discloses wherein the method further comprises building a map of data content association relationship as part of determining of a first device (FIG. 11A, 0160, and 0176 provides for building a topology map that is correlated with current data trends, as part of ascertaining a best location), wherein the map is generated based on whether there is an association between data content of the first and a second device operatively connected to the network (FIG. 1, 0163, and 0176 provides for wherein the topology is generated based on whether there is an association between the data trends of a network resource 140 and another resource 140 connected to network 130). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Parker for building a topology based on correlated data trends. The topology creation of Parker, when implemented with the cache selection of the Skaaksrud/Dong system, will allow one of ordinary skill in the art to generate recommendations for optimal locations by converting the input to a visual implementation, in order to redistribute cached data based on its usage. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the topology creation of Parker with the cache selection of the Skaaksrud/Dong system for the desirable purpose of storing data in an ideal location based on recorded usage in a network.
Regarding Claim 9, similar rejection where the method of claim 1 teaches the server of claim 9.
Regarding Claim 13, the Skaaksrud/Dong/Parker system discloses the method of claim I, wherein the multiple devices are machine-to-machine (M2M) devices (Dong, FIG 1 and Abstract provides for m2m devices). 	Same motivation as claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the Skaaksrud/Dong/Parker system as applied to claim 1 above, and further in view of US PGPUB 2014/0068180 A1 to Hsieh et al. 
Regarding Claim 2, the Skaaksrud/Dong/Parker system discloses the method of claim 1. 	The Skaaksrud/Dong/Parker system doesn’t explicitly disclose further comprising determining a pattern in customers' content request activity history and automatically generating the indicator of interest. 	Hsieh, in a similar field of endeavor, discloses determining a pattern in customers' content request activity history and automatically generating an indicator of interest (0016 and 0033-0035 provides for determining a data access pattern/frequency in the log and automatically generating a cache criterion, such as hot data). 	One of ordinary skill in the art before the effectively field date of the claimed invention would have recognized the ability to utilize the teachings of Hsieh for describing data based on criteria. The criterion label of Hsieh, when implemented with the cache selection of the Skaaksrud/Dong/Parker system, will allow one of ordinary skill in the art to label and categorize data, in order to organize data based on its access frequency, i.e. hot data and cold data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the criterion label of Hsieh with the cache selection of the Skaaksrud/Dong/Parker system for the desirable purpose of labeling data based on its access frequency.

Claims 3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Skaaksrud/Dong/Parker system as applied to claim 1 above, and further in view of US PGPUB 2013/0246588 A1 to Borowicz et al
Regarding Claim 3, the Skaaksrud/Dong/Parker system discloses the method of claim 1. 	The Skaaksrud/Dong/Parker system doesn’t explicitly disclose further comprising causing data to be transferred from second device to the first device. 	Borowicz, in a similar field of endeavor, discloses causing data to be transferred from second device to the first device (FIG. 1 and 0020 provides for causing data to be redistributed from one device in storage layer 108 to another device in storage layer 108). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Borowicz for redistributing data from one storage device to another storage device. The storage redistribution of Borowicz, when implemented with the cache selection of the Skaaksrud/Dong/Parker system, will allow one of ordinary skill in the art to transfer content from storage device to another storage device, in order to redistribute cached data based on an optimal storage location. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the storage redistribution of Borowicz with the cache selection of the Skaaksrud/Dong/Parker system for the desirable purpose of storing data in an ideal location in a network.
Regarding Claim 5, the Skaaksrud/Dong/Parker system discloses the method of claim 1. 	The Skaaksrud/Dong/Parker system doesn’t explicitly disclose further comprising requesting that a second device transfers the data to the first device. 	Borowicz, in a similar field of endeavor, discloses requesting that a second device transfers the data to the first device (FIG. 1 and 0020 provides for causing data to be redistributed from one device in storage layer 108 to another device in storage layer 108). 	Same motivation as claim 3.
Regarding Claim 10, similar rejection where the method of claim 3 teaches the server of claim 10.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Skaaksrud/Dong/Parker system as applied to claim 1 above, and further in view of US PGPUB 2012/0166538 Al to Son et al.
Regarding Claim 4, the Skaaksrud/Dong/Parker system discloses the method of claim 1. 	The Skaaksrud/Dong/Parker system doesn’t explicitly disclose receiving a request from a customer device to indicate where information is stored; and sending an indication to the customer device of the information is stored. 	Son, in a similar field of endeavor, discloses receiving a request from a customer device to indicate where information is stored (FIG. 5, 0060, and 0064 provides for cloud server 101 receiving a searching request from smart display apparatus/customer device where contents/information is stored); and  	sending an indication to the customer device of the information is stored (FIG. 7, 0060-0061, 0066, and 0067 provides for sending a darkening content icon/indication to the smart display apparatus of there the information is stored, wherein a darkening icon 605 indicates that the information is stored in client server 101). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Son for requesting the location of data. The data location resolutions of Son, when implemented with the cache selection of the Skaaksrud/Dong/Parker system, will allow one of ordinary skill in the art to locate data, either in a local device or in a remote device, in order to interface with a customer and communicate the location of their data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the data location resolutions of Son with the cache selection of the Skaaksrud/Dong/Parker system for the desirable purpose of locating data for a user and providing that information through a visual indicator.
Regarding Claim 11, similar rejection where the method of claim 4 teaches the server of claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2014/0126581 A1 to Wang et al discloses managing M2M entities using enhanced gateway-based management.
US PGPUB 2015/0110030 A1 to Kim et al discloses combining schedules in M2M system communication.
US PGPUB 2015/0055640 A1 to Wang et al discloses a Universal Resource Identifier for addressing resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459